There was no error in refusing to charge the last mentioned request. In the case of State v. McGreer, 13 S.C. 464, his Honor, the presiding Judge, was requested to charge that: "If the prisoner really thought that his life was in danger, or that he was in danger of great bodily harm, he is not guilty, provided he did not negligently come to this conclusion."
The Court therein thus stated the reasons why the request was properly refused: "To give the instruction asked for in this case would have tended to convey to the jury the idea that the true test was the belief of the accused, as to the necessity for taking life, while we regard the true test to be the opinion of the jury, after hearing all the circumstances, whether the accused actually believed that such necessity existed, and whether, under all the circumstances surrounding the parties, at the time the violence was committed, he was warranted in forming such belief."
The request to charge in that case was less favorable to the defendant than in the present case. For these reasons I concur in the result.